IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-47,387-02


EX PARTE JEROME EDWIN DICKERSON II, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-9845421-NQ IN THE 204TH DISTRICT COURT
FROM DALLAS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and
sentenced to eighteen years' imprisonment.
	Applicant alleges a denial of due process related to his judicial confession, a claim relating
to his eligibility for mandatory supervision, and two claims attacking a recent denial of parole. The
trial court determined that Applicant is not entitled to relief. Relief is therefore denied on Applicant's
claims relating the Parole Board's recent refusal to grant parole. His remaining claims are dismissed
under Section 4 of Article 11.07 of the Code of Criminal Procedure.
 

Filed: April 18, 2012
Do not publish